Citation Nr: 0807825	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for residuals of a right 
shoulder injury.

4.	Entitlement to service connection for impingement syndrome 
of the left shoulder.

5.	Entitlement to service connection for residuals of a right 
knee injury.

6.	Entitlement to service connection for residuals of a left 
knee injury.

7.	Entitlement to service connection for a chronic lung 
disease, including bronchitis, or a chronic disability 
manifested by chest pain, to include as due to exposure to 
mustard gas.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  In the first 
decision, dated September 2003, the RO denied service 
connection for bilateral hearing loss, tinnitus, a bilateral 
shoulder disorder and a bilateral knee disorder.  The RO 
issued a notice of the decision in September 2003.

In the second decision and notice of decision, issued in 
January 2004, the RO continued its denials of these claims, 
and also denied service connection for chest pains and/or 
bronchitis.  The veteran timely filed a Notice of 
Disagreement (NOD) in August 2004, and the RO thereafter 
provided a Statement of the Case (SOC) in April 2005.  Then, 
in August 2005 the veteran timely filed a substantive appeal.  
The RO provided a Supplemental Statement of the Case (SSOC) 
in June 2007.   

The veteran requested a Travel Board hearing on this matter, 
which was held in January 2008 where the veteran presented as 
a witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  As a preliminary matter, the Board notes that in 
response to the RO's request for the veteran's service 
records, in June 2003, the National Personnel Records Center 
(NPRC) indicated that the veteran's records were fire-
related, and therefore, no service records were available.  
In such a case, VA has a "heightened" duty "to explain . . 
. findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 
46, 51 (1996) (explaining that precedent does "not establish 
a heightened 'benefit of the doubt,' only a heightened duty 
of the Board to consider applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed").    

With respect to the veteran's service connection claims for 
bilateral hearing loss and tinnitus, the Board notes that in 
May 2003 and April 2006 statements, and during his January 
2008 Travel Board hearing, the veteran indicated that he 
received treatment for said maladies during service at the 
Fort Bragg, North Carolina Army hospital, and that after his 
service discharge in approximately 1961, he consulted with a 
"Dr. Noll" or "Dr. Noble."  See Hearing Transcript at 6, 
7-9, 10, 24.  The veteran, through his accredited 
representative has requested that VA attempt to acquire these 
records.  See Hearing Transcript at 37.  VA must secure all 
relevant treatment records.  38 C.F.R. § 3.159(c)(1)(2) 
(2007). 

In addition, the veteran has indicated that he sustained 
exposure to loud noise while serving with the 82nd Airborne 
from bazooka firing and his contact with C-119 airplanes, and 
in January 2006, he underwent a VA audiological examination, 
where he received a diagnosis of bilateral hearing loss and 
tinnitus.  See Hearing Transcript at 3-4.  The VA clinician, 
however, did not offer any opinion as to the likely etiology 
of said disorders.  The Board determines that it must obtain 
such an opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c )(4) (2007).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

Turning to the veteran's service connection claims for 
bilateral shoulder and bilateral knee disorders, the Board 
notes that he credibly testified that while stationed at Fort 
Bragg, he sustained injuries to these areas after parachute 
jumps, which required treatment at the Army hospital there.  
See Hearing Transcript at 14-17.  His fellow service members, 
S.C. and J.S., have corroborated this account in August 2003 
letters, and his private physician, Dr. C.P., also in an 
August 2003 letter, affirmed that he had treated the veteran 
for shoulder pain in December 1970.  The Board thus concludes 
that the veteran incurred injuries to the shoulders and knees 
from these jumps.  Recent VA medical reports spanning April 
2002 to May 2003 indicate that the veteran has sought 
treatment for shoulder pain, and at his January 2008 hearing 
he testified that he currently experienced knee pain.  See 
Hearing Transcript at 21-22.  Under these circumstances, the 
Board finds that a VA medical examination is warranted to 
ascertain whether the veteran currently has a disability of 
either knee or shoulder and, if so, whether such is causally 
related to the in-service trauma sustained as a result of 
these parachute jumps.  Id.         

Finally, with respect to the veteran's claim for service 
connection for a lung disease or a disability manifested by 
chest pain, to include as due to exposure to mustard gas, he 
has indicated that he and his comrades had to receive 
treatment for exposure to such gas at the Fort Bragg Army 
hospital in approximately 1958.  Hearing Transcript at 26-28.  
He also conveyed that he received private medical treatment 
for chest pains and bronchitis after service at least twice 
yearly since 1960 from "Dr. Noble" and "Dr. Polce," and VA 
medical records spanning October 2000 to October 2006 
indicate that the veteran has received treatment for 
bronchitis and chronic obstructive pulmonary disease (COPD).  
Hearing Transcript at 29, 30.  The AMC/RO must attempt to 
acquire any relevant treatment records that may be available.  
38 C.F.R. § 3.159(c)(1)(2).  The AMC/RO must also provide a 
VA pulmonary examination to ascertain the nature and 
approximate onset date or likely etiology of any lung disease 
or disability manifested by chest pain that may be present.  
38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is remanded for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO should request all medical 
treatment records for the veteran from 
the Fort Bragg, North Carolina military 
hospital for his entire period of active 
service from January 1957 through January 
1959.

3.  The AMC/RO must request the veteran 
to provide the names and addresses of all 
physicians and other medical 
professionals who treated him for hearing 
loss, tinnitus, a right or left shoulder 
disability; a right or left knee 
disorder; a lung disorder or a disability 
manifested by chest pain since service.  
It must then make attempts to acquire 
such medical records.

4.  The veteran must be afforded VA ENT 
and audiological examinations for the 
purpose of determining the approximate 
onset date and likely etiology of his any 
hearing loss or tinnitus that may be 
present.  The examiner should review 
relevant portions of the claims file and 
indicate as such in the examination 
report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
ear examination, the audiological 
examination and any other tests that are 
deemed necessary, the ENT clinician is 
requested to answer the following 
questions:

(a) Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
current hearing loss began 
during service or is causally 
linked to any incident of 
service, to include exposure to 
excessive noise?

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
current tinnitus began during 
service or is causally linked to 
any incident of service, to 
include exposure to excessive 
noise?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

5.  The veteran must be afforded VA 
orthopedic or joints examination for the 
purpose of determining whether any 
current right or left knee or shoulder 
disability that may be present is 
causally related to an in-service injury 
resulting from parachute jumps. 

The examiner should review relevant 
portions of the claims file and indicate 
as such in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, and any laboratory 
tests that are deemed necessary, the 
clinician is requested to answer the 
following questions:

(a) Is it at least as likely as 
not (50 percent or greater 
probability) that any right or 
left shoulder disorder that may 
be present began during service 
or is causally linked to any 
incident of service, to include 
injuries sustained during in-
service parachute jumps?

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that any right or 
left knee disorder that may be 
present began during service or 
is causally linked to any 
incident of service, to include 
injuries sustained during in-
service parachute jumps? 

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

6.  The veteran must also be afforded VA 
pulmonary examination for the purpose of 
determining the approximate onset date or 
likely etiology of any current lung 
disease or disability manifested by chest 
pain that may be present, to include 
bronchitis and COPD.  The examiner should 
review relevant portions of the claims 
file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, and any laboratory 
tests that are deemed necessary, the 
clinician is requested to answer the 
following question:

Is it at least as likely as not 
(50 percent or greater 
probability) that any lung 
disease or disability manifested 
by chest pain that may currently 
be present, to include 
bronchitis and COPD, began 
during service or is causally 
linked to any incident of 
service?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  
7. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If any of the claims remain denied, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




